Geass 771 PacyvOSSE1 14K Dosumeahde1 Fitecndsia00 Prag@d.10661

eee
MEMO- ENDORS ‘ Ook tar ts! Hof» fo sas
hes ot. get C&O). fled, fies

ote Slate Naar Tat He _Hobsr is, fob, Plantlh cal
Shuto 1ST ted ot Men) Va. have fhe oget ben A fe tegen!
| on The (outlBace Ap.
Kall Hall, . _ a hal Ler WF Lryuseal
_ Yauctité Moly all em)
a | awe (Pahes, . |
_ A GasosTa | Ws sinment, : Nstite oF

| The Clerk of the Court is rested ols TZ LOW, )

a copy of this.Order to the PRU |

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Abii tp, a). ky AD Ld co tLe _____s96 BPRED
DeFevaawts |. i i 1 |
3 . a ] 3 SETTER ARASUSDS. Gri 2.

 

 

 

 

(6: arable Nemnaamdn ak doar)

 

{2, me CLL; Oo

fA Oh 7 FS
f Sy WS? ne a ta OY i? FOP ee re ety

“winaod 380% : Ka Toh stay

 

 
